02-12-340-CR





















COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
 
NO. 02-12-00340-CR
 
 



Billy Maples


 


APPELLANT




 
V.
 




The State of Texas


 


STATE



 
 
----------
FROM THE 211th
District Court OF Denton COUNTY
----------
MEMORANDUM
OPINION[1]
----------
          A
jury convicted Appellant Billy Maples of criminal mischief, and the trial court
imposed his ten-year sentence on November 8, 2011.  Maples did not file a
motion for new trial, so his notice of appeal was due December 8, 2011,
but was not filed until July 18, 2012.  See Tex. R. App. P.
26.2(a)(1).  On July 25, 2012, we notified Maples of our concern that we
may not have jurisdiction over this appeal, and we stated that we could dismiss
the appeal for want of jurisdiction unless he filed a response showing grounds
for continuing the appeal.  See Tex. R. App. P. 44.3.  Maples filed a
response, but it does not show grounds for continuing the appeal.  Accordingly,
we dismiss this appeal for want of jurisdiction.  See Tex. R. App. P.
43.2(f).
 
 
                                                                             PER CURIAM
 
PANEL: 
MEIER,
J.; LIVINGSTON, C.J.; and GABRIEL, J.
 
DO
NOT PUBLISH
Tex.
R. App. P. 47.2(b)
 
DELIVERED:  August 30, 2012




[1]See Tex. R. App. P. 47.4.